Title: To George Washington from Colonel Edward Stevens, 24 January 1778
From: Stevens, Edward
To: Washington, George



Sir
Camp [Valley Forge] January 24th 1778

The Situation of my private Affairs, obliges me to enclose you my Commission. It gives me concern that I ever accepted it. As I find from my present situation, I can’t (all at the same time) continue to do Justice to my Country, Family and others whom I have been concerned with. I in some measure shudder at the thoughts of laying myself any ways open to the censure of my Country. But conscious of never receivg any thing from them undeservedly, I must trust to their Justness And altho’ I shall not be in the Fighting department I ever will be Aiding & Assisting in the noble Struggle With the utmost esteem I am Sir Your very hum. Servant

Edward Stevens

